Citation Nr: 0013052	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  97-15 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a compensable disability evaluation for the 
postoperative residuals of a ganglion on the right wrist with 
a history of carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

On December 22, 1998, the Board issued a decision which 
denied the veteran's claim for a compensable disability 
evaluation for the postoperative residuals of a ganglion on 
the right wrist with a history of carpal tunnel syndrome.  
The veteran appealed the Board's December 1998 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order dated October 1, 1999, the Court vacated 
and remanded the Board's decision.


REMAND

Based on a preliminary review of the record following action 
by the Court the Board believes that additional development 
of the medical evidence should be undertaken prior to a final 
disposition of the appeal.  Specifically, in view of the 
Court's Order vacating and remanding the issue of the 
veteran's claim for a compensable disability evaluation for 
his postoperative residuals of a ganglion on the right wrist 
with a history of carpal tunnel syndrome, the Board believes 
that an additional VA examination would be helpful.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be contacted and 
asked to specify the names and addresses 
of all health care providers who have 
provided him treatment for his service-
connected right wrist disability since 
the most recent medical evidence of 
record dated in December 1996.  After 
obtaining any necessary authorization, 
the RO should obtain and associate those 
records with the claims file.  

2.  The veteran should be afforded an 
examination to determine the severity and 
manifestations of his service-connected 
postoperative residuals of a ganglion on 
the right wrist with a history of carpal 
tunnel syndrome disability.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  In 
accordance with 38 C.F.R. §§ 4.40 and 
4.45 (1999) and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the examination report 
should clearly indicate whether any pain 
(including painful motion or pain with 
use), flare-ups of pain, weakened 
movement, excess fatigability, or 
incoordination results in functional 
loss.  Further, the examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by visible behavior.  The 
examiner should also state whether any of 
the veteran's right wrist swelling is 
related to his service-connected 
disability, and if so, whether the 
swelling would result in functional loss 
or impairment.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1 (1999), copies of all pertinent 
medical records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review in connection with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER	
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


